DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed October 6, 2021 and the correspondence received through December 17, 2021.
Claim 1 is cancelled. 
Claims 2-21 are new.
Claims 2-21 are pending.

Information Disclosure Statement
The information disclosure statement filed October 6, 2021 and its contents have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Pat. No. 11,182,829 (the ’829 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 2-21 are disclosed by claims 1-19 of the ’829 patent.

Statement Regarding the Prior Art
The relevance of Sabeg et al. (U.S. Pub. No. 2020/0160388 A1), Mohajeri et al. (U.S. Pub. No. 2014/0059343 A1) and Saifee et al. (U.S. Pub. No. 2015/0051986 A1) to the presently-claimed invention are indicated in the prosecution history of parent patent application number 17/028,659. 
Lepore et al. (U.S. Pub. No. 2019/0373077 A1) teaches techniques for managing customer information across subscribers. These techniques include use of an end-to-end encryption scheme that may be used to protect the customer, including a subscriber system that encrypts the entire customer record for all customer records to be stored by the context service system or a portion of the customer records (e.g., any personally identifiable information (PII), private information, or otherwise sensitive information). The encryption and description scheme and/or various parameters used for encryption and decryption may be known only to the subscriber system. See, e.g., Lepore at ¶ [0035]. However, Lepore does not appear to teach the features as presently claimed.
Hornyack et al. (“These aren't the droids you're looking for: retrofitting android to protect data from imperious applications,” in Proceedings of the 18th ACM conference on Computer and communications security (CCS '11), Association for Computing Machinery, New York, NY, USA, 639–652. Year: 2011) and Stack et al. (U.S. Pub. No. 2014/0201007 A1) (providing anonymized user profile data) are cited to further show the state of the art with respect to managing user privacy in online advertising.
The closest art of record, including Sabeg, Mohajeri, Saifee, Lepore, Hornyack, and Stack, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622